Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 1 of 18 PageID #: 3593




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

WARD-KRAFT, INC.,                                    )
                                                     )
                    Plaintiff,                       )
                                                     )
v.                                                   ) Case No. 4:18CV1725 HEA
                                                     )
ZEBRA TECHNOLOGIES CORPORATION,                      )
et al.,                                              )
                                                     )
                    Defendants.                      )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Motions to Compel, [Doc.

No.’s 84 and 86]. Defendants oppose the Motions. For the reasons set forth

below, the Motions are granted.

                                 Facts and Background

      Plaintiff’s First Amended Complaint alleges the following:

      Since 1972, Ward Kraft has been a nationally known leader in the printing

industry, specializing in the design and production of labels, commercial printing,

mailers, and business forms. Ward Kraft’s expertise includes creating continuous,

unit set, cut sheet labels and form/label combinations for use in a variety of

different industries.

      In the late 1990’s, Jim Riley approached Ward Kraft about assisting with the



                                          1
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 2 of 18 PageID #: 3594




design and development of self-laminating patient identification wristband forms

for use in hospitals and throughout the medical industry. Jim Riley was then an

officer of Riley, Barnard & O’Connell Business Products Inc. (“RBO”), and the

owner of Laser Band, LLC.

      Ward Kraft agreed and expended substantial time and resources, and

provided valuable expertise, in order to develop these wristband forms, which the

parties referred to as the “LB1” products. RBO agreed that, in return for Ward

Kraft’s significant contributions, Ward Kraft would have the exclusive right to

manufacture the LB1 products. And Ward Kraft ultimately did, in fact, design and

manufacture these products for RBO.

      In March 1999, The Standard Register Company, another market participant,

threatened RBO with litigation in relation to the LB1 products. RBO then brought

suit against Standard Register, seeking a declaration of non-infringement,

invalidity, and unenforceability of a patent owned by Standard Register relating to

certain wristband forms and labels. Standard Register then filed counterclaims

against RBO and Ward Kraft alleging patent infringement, which RBO and Ward

Kraft denied.

      In August 2000, RBO, Standard Register, and Ward Kraft came to an

agreement to end all litigation and, in conjunction with additional interested non-

parties Jim Riley, Laser Band, and the Avery Dennison Corporation, entered into


                                          2
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 3 of 18 PageID #: 3595




certain other agreements to govern the rights of the various entities moving

forward.

      As a result, in addition to a Settlement Agreement between RBO, Standard

Register, and Ward Kraft, Laser Band and Ward Kraft entered into a separate

License Agreement signed May 16, 2003 and made effective August 11, 2000,

whereby Ward Kraft agreed to make and sell certain licensed wristband forms in

exchange for the payment of royalties to Laser Band.

      Under ¶ 1 of the License Agreement, and as reflected in various other

portions of the License Agreement, Laser Band granted to Ward Kraft a royalty-

bearing, non-exclusive license/sub-license under four patents owned by Laser

Band (referred to as the “Riley Patents” in the License Agreement) and one patent

owned by Standard Register and licensed to Laser Band (referred to as the

“Standard Patent” in the License Agreement). The license granted Ward Kraft

the right, under the aforementioned patents, to make, use, offer to sell, sell, and

import certain types of forms identified by Laser Band as PLS-102 and PLS-102W,

as well as “other forms having both labels and a Wristband, the wristband being

formed from a portion of the face ply and a portion of the liner ply, with the liner

ply having a pair of integrally formed tabs for fastening the wristband and with a

substantial portion of the face ply in the completed wristband being laminated on




                                           3
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 4 of 18 PageID #: 3596




both sides by the portion of the liner ply.” These forms are defined and referred to

throughout the License Agreement as “Combo Forms.”

      Paragraph 1 of the License Agreement further states that “Combo Forms

covered by any of the Riley Patents or the Standard Patent shall be considered as

‘Licensed Products’.”

      In addition to the royalty-bearing patent license granted by Laser Band to

Ward Kraft, the License Agreement includes a mutual covenant by the parties not

to sue each other in connection with Combo Forms. Specifically, in ¶ 12(h) of the

License Agreement, Laser Band granted to Ward Kraft and Ward Kraft granted to

Laser Band “a covenant not to sue under any intellectual property or other right in

connection with the making, using, offering for sale, sale and importing of the

Combo form.” (Emphasis added). This mutual covenant not to sue is not limited to

the Riley Patents or Standard Patent—or even patent rights generally—and is on its

face broader in scope than the license granted by Laser Band to Ward Kraft under ¶

1 of the License Agreement (regarding “Licensed Products”).

      By entering into a covenant not to sue with Ward Kraft, Laser band created a

nonexclusive license whereby Laser Band no longer had the right to sue Ward

Kraft regarding the Combo form pursuant to any legal theory (whether related to

intellectual property or otherwise). Laser Band’s property interest in its intellectual




                                           4
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 5 of 18 PageID #: 3597




property no longer included the right to sue Ward Kraft for infringement of either

its patents or trademarks (including trade dress) regarding the Combo form.

      Ward Kraft complied with all of its duties and obligations under the License

Agreement. At no point has there been any evidence or accusation by Laser Band

or any successor company that Ward Kraft breached or failed to fulfill its duties or

obligations under the License Agreement. In fact, Ward Kraft manufactured the

License Products and paid Laser Band millions of dollars in royalties based upon

its sale of Licensed Products throughout the life of the License Agreement.

      Paragraph 12(f) of the License Agreement states that ¶¶ 4 and 9-12 will

survive the expiration or earlier termination of the License Agreement. Under ¶

12(c), the License Agreement inures to the benefit of the parties (Laser Band and

Ward Kraft), as well as their “successors and assigns.”

      By operation of law, the covenant not to sue in the License Agreement

extends to Ward Kraft’s customers and distributors, including but not limited to

Typenex.

      On March 20, 2014, Laser Band assigned its “rights, title, and interest” in

sixteen different trademarks to ZIH Corp., including trademarks used on or in

connection with Combo Forms. At the time of the assignment, Laser Band’s rights

and interest in the trademarks did not include a right to sue Ward Kraft for

infringement of the trademarks (or of any other intellectual property or other right)


                                          5
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 6 of 18 PageID #: 3598




in connection with the making, using, offering for sale, sale, or importation of

Combo Forms.

      Laser Band had waived its rights to sue Ward Kraft for infringement on its

intellectual property by entering into the License Agreement containing the

covenant not to sue.

      ZIH Corp. only acquired the rights, interest, and title Laser Band possessed

when the sixteen trademarks were assigned to ZIH Corp from Laser Band, which

(due to the covenant not to sue) did not include the right to sue Ward Kraft

regarding the Combo form. The covenant not to sue in the License Agreement runs

with the trademarks assigned by Laser Band. ZIH Corp., Zebra Technologies

Corporation, Zebra Technologies International, LLC, and / or any other entity

claiming ownership of trademarks assigned by Laser Band have no legal right to

make any claims against Ward Kraft regarding the Combo form due to the

covenant not to sue in the License Agreement.

      In 2012, upon information and belief, Defendants Zebra Technologies

Corporation, Zebra Technologies International, LLC, and/or ZIH Corp. acquired

all or substantially all of Defendant Laser Band and its business. Upon information

and belief, all of these entities are now affiliated.

      In seeking a federal trademark registration for certain purported trade dress,

and more particularly in seeking to benefit from Laser Band’s prior use of the


                                            6
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 7 of 18 PageID #: 3599




purported trade dress, ZIH Corp. filed a “Request for Reconsideration in Response

to Final Office Action of May 30, 2018” (the “Response”) with the U.S.

Trademark Office. In the Response at page 3, ZIH refers to Laser Band LLC as its

“predecessor company,” states that ZIH (the applicant) “acquired Laser Band in

2012,” and refers to Laser Band as one of “its divisions.” In the Response at page

2, ZIH states that Zebra Technologies International spends money to market Zebra

Technologies International’s Laser Band products, that Zebra Technologies

International has revenue figures for Laser Band products, and that Zebra

Technologies International sells Zebra Technologies International’s Laser Band

products. The Response includes a sworn declaration of Mike Thieme. Mike

Thieme is the former Vice President of Global Operations at Laser Band LLC and

the current Director of Operations at Zebra Technologies International. In the

Thieme Declaration at ¶ 1, Mike Thieme states that Laser Band LLC is “a

wholly owned subsidiary of Zebra Technologies Corporation.” In the Thieme

Declaration at ¶¶ 1-2, Mike Thieme defines Zebra Technologies International as

“Zebra” and states that he is “personally knowledgeable about how Zebra markets

its Laser Band products, how much Zebra spends to market its Laser Band

products, Zebra’s revenue figures for Laser Band products, and how and to whom

Zebra sells its Laser Band products.” In the Thieme Declaration at ¶¶ 1, 5, Mike

Thieme states that Laser Band is Zebra Technologies International’s “predecessor


                                         7
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 8 of 18 PageID #: 3600




company.” In the Thieme Declaration at ¶¶ 1, 12, Mike Thieme states that Laser

Band is Zebra Technologies International’s “predecessor-in-interest.” In the

Thieme Declaration at ¶¶ 1, 9, Mike Thieme states that Zebra Technologies

International, “by and through Laser Band, has sold such forms using the color

blue since as early as September 27, 2002.” And, “[s]ince at least 2002, I believe

that [Zebra Technologies International’s] use of the color blue has been

substantially exclusive for patient-identification wristband forms for the healthcare

industry.” In the Thieme Declaration at ¶¶ 1, 9, Mike Thieme states that “[Zebra

Technologies International’s] revenue figures for its Laser Band products total

more than $100 million from 2014 to 2017.”

      On January 22, 2019, a document was recorded with the Assignment

Services Branch of the U.S. Trademark Office purporting to show that ZIH Corp.

merged with and into Zebra Technologies Corporation. This document was

recorded at Reel/Frame 6532/0006.

      On July 9, 2018, Defendant Laser Band along with its corporate successors

Defendants Zebra Technologies Corporation, Zebra Technologies International,

LLC, and/or ZIH Corp (collectively, “Zebra”) filed a lawsuit in the District Court

for the Northern District of Illinois (Case No. 1:18-cv-04711-SLE) (the “NDIL

Lawsuit”) against Ward Kraft and one of its primary distributors, Typenex

Medical, LLC (“Typenex”).


                                          8
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 9 of 18 PageID #: 3601




      The Complaint in the NDIL Lawsuit refers to “Plaintiffs Zebra Technologies

Corporation (“ZTC”) and its wholly owned subsidiaries Zebra Technologies

International, LLC (“ZTI”), Laser Band LLC (“Laser Band”), and ZIH Corp.

(“ZIH”) (collectively “Plaintiffs” or “Zebra”).” According to the Complaint in the

NDIL Lawsuit, which was filed in 2018, “Zebra” has “continuous use” of various

Laser Band trademarks “over the last [12 or 16] years.”

      The NDIL Complaint further states that “Zebra acquired Laser Band in

2012, including Laser Band’s trademarks and trade dress rights, and the goodwill

associated with such marks and trade dress.”

      While the trademark-based claims in the NDIL Lawsuit are ostensibly

brought in the name of one or more Zebra entities, in every such Count they allege

that Ward Kraft’s and/or Typenex’s acts irreparably damage “Plaintiffs,” or that

“Plaintiffs” have suffered commercial damage—never is the harm limited to a

single entity, or even simply the Zebra entities. Thus, “Zebra”—including Zebra

Technologies Corporation; Zebra Technologies International, LLC; Laser Band

LLC; and ZIH Corp.—has enjoyed for itself, as a collective, all of the benefits of

Laser Band’s trademark and trade dress rights (to the extent they exist), including

for purposes of pleading claims in the NDIL Lawsuit.

      The NDIL Lawsuit alleges that Ward Kraft is manufacturing, using, and/or

selling a number of various forms that infringe Laser Band’s and/or Zebra’s


                                          9
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 10 of 18 PageID #: 3602




intellectual property rights. Specifically, Laser Band and Zebra allege that “Ward

Kraft manufactures and sells business forms that incorporate self-laminating, laser-

printable patient identification wristbands, which Typenex markets and sells under

the following marks: Helix AC Laser (Adult), Helix AC Laser L2 (Adult), Helix

AC Laser L2 (Pediatric/Infant), Helix AC Laser L3 (Adult), FamBand Helix

Laser AC, and FamBand Laser,” which the Complaint in the NDIL Lawsuit refers

to as “Typenex Products.”

      Laser Band and Zebra also allege that “Ward Kraft markets and sells

business forms that incorporate self-laminating, laser-printable patient

identification wristbands under the PolyBand mark.” All of these accused products

are the successor wristband forms to the original LB1 products mentioned above.

More specifically, the NDIL Lawsuit alleges that the Helix AC Laser L2 and/or

Helix AC Laser L3 products infringe one or more of Laser Band’s U.S. Patent No.

7,779,569, U.S. Patent No.8,011,125, U.S. Patent No. 7,017,293, U.S. Patent No.

7,017,294, U.S. Patent No. 7,222,448, U.S. Patent No. 7,325,347, U.S. Patent No.

7,461,473, and U.S. Patent No. 7,779,570.

      The NDIL Lawsuit alleges that the Helix AC Laser (Adult), Helix AC Laser

L2 (Adult), Helix AC Laser L2 (Pediatric/Infant), Helix AC Laser L3 (Adult),

FamBand Helix Laser AC, FamBand Laser, and PolyBand 3 products infringe one

or more of Laser Band’s and/or Zebra’s trademark or trade dress rights under 15


                                         10
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 11 of 18 PageID #: 3603




U.S.C. § 1125(a). The NDIL Lawsuit also alleges that Ward Kraft uses Laser

Band’s and/or Zebra’s LASER BAND trademark in a misleading fashion such that

Ward Kraft violates 15 U.S.C. § 1125(a).

      All of the products named in the NDIL Lawsuit fall within the definition of a

Combo Form as defined in ¶ 1 of the License Agreement between Laser Band and

Ward Kraft. Moreover, all twelve Counts asserted by Laser Band and the Zebra

entities in the NDIL Lawsuit are based upon an intellectual property (or other)

right. Thus, all of the Counts asserted by Laser Band and Zebra in the NDIL

Lawsuit fall within the covenant not to sue that Laser Band granted to Ward Kraft

in the License Agreement.

      Laser Band and the remaining Zebra Entities, as successors, assigns, and/or

predecessors of Laser Band, breached the covenant not to sue in ¶ 12(h) of the

License Agreement by filing the NDIL Lawsuit against Ward Kraft and alleging

violations of intellectual property (or other) rights through the sale of wristband

form products that qualify as Combo Forms under the License Agreement.

      Under ¶ 12(a) of the License Agreement, Laser Band and Ward Kraft agreed

to litigate any action to enforce the License Agreement exclusively before the

federal courts in the Eastern District of Missouri. Indeed, this paragraph states that

the License Agreement shall be construed, interpreted, and applied pursuant to the

laws of the State of Missouri, and contains the following provision:


                                          11
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 12 of 18 PageID #: 3604




      [A]ny action by any party to enforce any provision of this Agreement shall
      be brought exclusively in the United States District Court for the Eastern
      District of Missouri, Eastern Division.

      In the NDIL Lawsuit, Ward Kraft has pleaded the covenant not to sue as an

affirmative defense to Laser Band’s and Zebra’s claims but has not asserted any

affirmative cause of action for breach or to enforce the License Agreement.

      Roughly one week before the License Agreement was signed, Ward Kraft

and Laser Band entered into a LaserBand Authorized Master Distributor

Agreement (“Master Distributor Agreement”). According to the Master Distributor

Agreement, “[Ward Kraft] is hereby granted a limited license to use [Laser Band’s]

trademarks including its registered trademark “LASERBAND” and any other

trademarks or service marks (each, a “Licensed Trademark”)…”

      According to the Master Distributor Agreement, Laser Band and Ward Kraft

“agree to indemnify and hold each other harmless from and against all claims,

liabilities, losses, damages or expenses, including reasonable attorney fees, by

reason of any claim arising out of the other’s actions or omissions…” “The scope

of this includes and is not limited to misrepresentations…, actions or promises

made by [Laser Band] or [Ward Kraft], its employees and/or agents to the other or

customers, end-user prospects.” According to the Master Distributor Agreement,

“Each party shall be entitled to recover all reasonable costs, expenses and

attorneys’ fees incurred by such party directly or indirectly related to any breach of


                                          12
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 13 of 18 PageID #: 3605




any term or condition of this Agreement, or any agreement or other document

entered into in connection therewith.

      On March 18, 2019, Ward Kraft received a letter dated March 14, 2019 from

Mike Thieme on letterhead for “Laser Band, LLC[,] A Zebra Technologies

Company” (the “Termination Letter”). In the Termination Letter, Defendants state

that “Ward Kraft’s appointment as an Authorized LaserBand Master Distributor

[under the LaserBand Authorized Master Distributor Agreement, dated May 8,

2003] is hereby terminated, effective sixty (60) days from the date of your receipt

of this notice,” effectively acknowledging that the Master Distributor Agreement

was in force as of the date of the Termination Letter.

      Upon information and belief, while the Master Distributor Agreement was in

force, Defendants misrepresented to customers and end-user prospects Ward

Kraft’s right to sell various products and use various trademarks, and sued

Typenex and Ward Kraft in the NDIL Lawsuit as discussed above.

Ward Kraft has suffered significant damages as a result of Defendants’ conduct.

      Plaintiff moves to compel discovery. Plaintiff claims Defendants have failed

to respond to interrogatories and requests for documents in any meaningful way.

Defendants argue the motions are premature, that they have or will provide the

requested discovery, and that they stand on their substantive objections.

                                     Discussion


                                         13
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 14 of 18 PageID #: 3606




                         Standards Governing Discovery

      Federal Rule of Civil Procedure 26(b)(1) sets forth the scope of discovery in

civil cases pending in federal court:

      Unless otherwise limited by court order, the scope of discovery is as follows:
      Parties may obtain discovery regarding any nonprivileged matter that is
      relevant to any party's claim or defense and proportional to the needs of the
      case, considering the importance of the issues at stake in the action, the
      amount in controversy, the parties’ relative access to relevant information,
      the parties’ resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed discovery
      outweighs its likely benefit. Information within the scope of discovery need
      not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). Rule 26 contains specific limitations relative to

objections to providing discovery:

      (C) When Required. On motion or on its own, the court must limit the
      frequency or extent of discovery otherwise allowed by these rules or by local
      rule if it determines that:
              (i) the discovery sought is unreasonably cumulative or duplicative, or
      can be obtained from some other source that is more convenient, less
      burdensome, or less expensive;
              (ii) the party seeking discovery has had ample opportunity to obtain
      the information by discovery in the action; or
              (iii) the proposed discovery is outside the scope permitted by Rule
      26(b)(1).

Fed. R. Civ. P. 26(b)(2)(C).

      If a party fails to respond to a proper request for discovery, or if an evasive

or incomplete response is made, the party requesting the discovery is entitled to

move for a motion compelling disclosure after having made a good faith effort to



                                          14
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 15 of 18 PageID #: 3607




resolve the dispute by conferring first with the other party. See Fed. R. Civ. P.

37(a).

         The scope of discovery under Rule 26(b) is extremely broad. See 8 Charles

A. Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ. § 2007 (3d ed. Oct. 2020

update). The reason for the broad scope of discovery is that “[m]utual knowledge

of all the relevant facts gathered by both parties is essential to proper litigation. To

that end, either party may compel the other to disgorge whatever facts he has in his

possession.” Id. (quoting Hickman v. Taylor, 329 U.S. 495, 507-08 (1947)). The

Federal Rules distinguish between discoverability and admissibility of evidence.

Fed. R. Civ. P. 26(b)(1), 32, and 33(a)(2) & (c). Therefore, the rules of evidence

assume the task of keeping out incompetent, unreliable, or prejudicial evidence at

trial. But these considerations are not inherent barriers to discovery.

         “Relevancy is to be broadly construed for discovery issues and is not limited

to the precise issues set out in the pleadings. Relevancy ... encompass[es] ‘any

matter that could bear on, or that reasonably could lead to other matter that could

bear on, any issue that is or may be in the case.’ ” E.E.O.C. v. Woodmen of the

World Life Ins. Soc'y, No. 8:03CV165, 2007 WL 1217919, at *1 (D. Neb. Mar. 15,

2007) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

         The party seeking discovery must make a “threshold showing of relevance

before production of information, which does not reasonably bear on the issues in


                                           15
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 16 of 18 PageID #: 3608




the case, is required.” Woodmen of the World, 2007 WL 1217919, at *1 (citing

Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1993)). “Mere speculation

that information might be useful will not suffice; litigants seeking to compel

discovery must describe[,] with a reasonable degree of specificity, the information

they hope to obtain and its importance to their case.” Woodmen of the World, 2007

WL 1217919, at *1 (citing Cervantes v. Time, Inc., 464 F.2d 986, 994 (8th Cir.

1972)).

      Discoverable information itself need not be admissible at trial; rather, the

defining question is whether it is within the scope of discovery. See Fed. R. Civ. P.

26(b)(1). Additionally, the court may limit the frequency and extent of discovery.

See Fed. R. Civ. P. 26(b)(2); see also Roberts v. Shawnee Mission Ford, Inc., 352

F.3d 358, 361 (8th Cir. 2003) (“The rule vests the district court with discretion to

limit discovery if it determines, inter alia, the burden or expense of the proposed

discovery outweighs its likely benefit.”); Cont'l Ill. Nat'l Bank & Trust Co. of Chi.

v. Caton, 136 F.R.D. 682, 684-85 (D. Kan. 1991) (“All discovery requests are a

burden on the party who must respond thereto. Unless the task of producing or

answering is unusual, undue, or extraordinary, the general rule requires the entity

answering or producing the documents to bear that burden.”).

      The Court has reviewed the interrogatories, requests for production of

documents, and Defendants’ objections. Plaintiff has articulated the reasons for


                                          16
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 17 of 18 PageID #: 3609




seeking the information. Defendants’ objections are overruled. To the extent there

is still outstanding discovery that has not been sent to Plaintiff, Defendants shall

comply with Plaintiff’s requests.

                                     Conclusion

      Plaintiff has specified the reasons for seeking the answers to interrogatories

and requests for production. Defendants are required under the Federal Rules to

comply with the requests and have advised the Court that they have or will comply

with certain items. Defendants’ objections to the remaining items are overruled.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motions to Compel, [Doc.

No.’s 84 and 86] are granted.

      IT IS FURTHER ORDERED that Defendants shall comply with the

discovery requests within 14 days from the date of this Opinion, Memorandum and

Order.

      IT IS FURTHER ORDERED that Plaintiff’s request for attorney’s fees is

denied.

      Dated this 25th day of January, 2021.




                                        ________________________________
                                           HENRY EDWARD AUTREY
                                          17
Case: 4:18-cv-01725-HEA Doc. #: 138 Filed: 01/25/21 Page: 18 of 18 PageID #: 3610




                                     UNITED STATES DISTRICT JUDGE




                                       18
